Title: To George Washington from James Cleveland, 21 May 1775
From: Cleveland, James
To: Washington, George



Sir
May 21th 1775—kanhawa Great bend

I Am so well sattes fied that You have Got the Last letter that I shall Not right so Full as I should If I thought that Could fail as I give You a Full a Count of all My Prosedeurs & that the sarvents Plaged me Much At that Time Fore of them Ware gone to the Indanes town & that Day I should set out after them but Concluded To send stefenes after them & he Returnd to me Last Ni⟨ght⟩ With two of them & the Man that I have sent with him as a pilet is gone one to the other town as these Two Ware so fare spent that thay Could hardele git home & are know both of them Sick & so pore that if thay live Thay Would Not be abel to worck in less then tenn Day⟨s⟩ the best a Count I Can give you is that one of them is starved to Det⟨h as⟩ he Could Not Swim thay Left him With out ⟨mutilated⟩ tacklen & as thay weare 17 Dayes out so that he Must be Dead but if he shoud Git to any of the towns I shall Git him because I have got Capt. Rusell to right to the king of the Indanes & he has promist if any of his hunters Comes a Cross him he Shall be brought in Safe But I thinck he is Dead for When the rest left him he Was all Most spent his Name is Edward Cu⟨mutilated⟩ & John baley & W. braser & Charles Stefenes & Willam trase the head man this trip. he is a good hand or I would Sell him the other fore When I stand by Cant Do as Much as he Can but tenn pounds is the most that I have been oferd for ether of them & that Mol⟨iss⟩ Pay so that I Do Not know What to Do but as thay Would Not stay at home & good for Nothing When there & all the hiord hands wore out I am resolved to part With them tho you Would Be a loser the time after them is more as I have Lost 49 Dayes after them be sides Expences so that My Improve ments is small as yet but small as thay Are ther has been No lost time Nor shall Not bee While I live.

I have got but 25½ busheles of Corn at this time & None to be had hear I hope you would be hear seoon And bring us Corn or flower & I thinck flower is As Cheap as Corn be Caase in broth it goes further & that is Chef of our Diot When we Can Git any thing to Mack it I am bulding know & hope to Right better to you Next time I have had So Much lost Time that my Worck Done is Not worth mencohing So I Con Clud your To Command.

James Cleveland


N.B. Pray let me know how Mattrs Stands be twen great Britton & a merica.

